ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number release number release date uil date date eo legend x y z holdings holdings holdings m n dear ------------------ this refers to your ruling_request under sec_501 of the internal_revenue_code the code the information submitted indicates that you are exempt under sec_501 of the code since incorporation you have functioned and been operated as a rural_cooperative telephone exchange serving your members you currently serve approximately m members in the bell system introduced calling card service which requires essentially all local exchange telephone carriers such as you to provide information relating to their line numbers to a computerized data base administrative system dbas you and many other smaller rural telephone service providers did not have the resources personnel or technology to develop an independent dbas in serving their members a number of independent local exchange carriers ilecs joined together and formed x a corporation to develop and provide dbas to their owners and their members only ilecs were permitted to own stock in x you found that your members increasingly demanding the types of services available in x and in you joined x by acquiring the required one share of class a common_stock and n shares of class b common_stock representing the number of subscriber lines that you had at the time since becoming a shareholder you have contracted with x in obtaining services that you are obligated to provide to your members as a local exchange carrier these services include signal system credit card alternate billing billing and collection and line information data base service in x granted a two-for-one stock split on class a shares held by shareholders also x has undergone several changes including mergers with and acquisitions by other companies in these changes your shares of stock in x were exchanged with the shares of stock of the changed company in x reorganized into a holding_company named holdings in holdings merged with a telecommunication company resulting in the formation of holdings a publicly traded company in holdings was acquired by y in y was acquired by holdings in holdings was acquired by z you have represented that since your original investment to purchase ownership of x you did not invest any additional cash or other_property to ultimately own your current investment in z also while the company has transformed from x to z its original purpose remained the same in providing database management billing services general administrative services revenue administration services and other services for the benefit of cooperative_telephone_companies and their members in addition you have not terminated any of your contracted services with z since becoming a shareholder you have requested the following ruling the income generated from the sale of stock of z constitutes patronage-sourced income which may be excluded from your gross_income when allocated to your patrons as patronage_dividends law sec_501 of the code provides exemption from income_tax to include mutual_or_cooperative_telephone_companies exemption is recognized only if percent or more of a cooperative’s income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_69_576 1969_2_cb_166 holds that the classification of an item_of_income either as a patronage or nonpatronage source is dependent on the relationship of the activity generating the income to the cooperative if the income is produced by a transaction that actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the income producing activity does not actually facilitate the accomplishment of the cooperative's marketing purchasing or service activities but merely enhances the overall profitability of the cooperative the income is from nonpatronage sources revrul_74_160 1974_1_cb_245 held that interest_income realized from loans made by a nonexempt_cooperative engaged in the manufacture and sale of plywood to its chief supplier was patronage-sourced income the loans were necessary to permit the supplier to finance equipment to carry out its business operation without the loans the supplier would not have been able to supply the cooperative the rev_rul reasoned that the interest_income is patronage-sourced income because the loans actually facilitated the accomplishment of the cooperative’s activities in that it enabled the cooperative to obtain necessary supplies for its operations in farmland industries inc v cir t c m a nonexempt agricultural_cooperative sold its shares of stock in three taxable corporations the court held that income and losses from the sale of stock in the three corporations were patronage-sourced the court found that the business of each of the three corporations was closely and directly related to petitioner's cooperative business of supplying petroleum products to its patrons and that the formation and operation of each of the corporations facilitated the cooperative enterprise other court cases have found that the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were dispositive on the question of whether income received from the subsidiary was patronage-sourced in astoria plywood corp v united_states u s t c d or the court found that the income derived by a plywood and veneer workers' cooperative from the cancellation of a lease on a veneer plant was patronage-sourced because the production of veneer was an integral part of the cooperative's business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers' cooperative from a glue supplier corporation which the cooperative helped organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative's patrons analysis revrul_69_576 sets the guidelines in classifying whether any income or losses derived therefrom is patronage or nonpatronage-sourced if the cooperative’s ownership of the stock actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities then the income derived from its sale is patronage-sourced see farmland industries supra see also revrul_74_160 supra which held that a cooperative’s receipt of income from loans that facilitated the accomplishment of the cooperative’s activities is patronage-sourced income see also astoria plywood corp and linnton plywood assoc supras where the direct relationship between a cooperative’s exempt_purpose and its reasons for investing in another entity was dispositive in determining that the income received from the other entity was patronage-sourced income our analysis indicates that you invested in what was then x primarily to obtain services that you were obligated to provide as a local exchange carrier for the benefit of your members these services would have been significantly more expensive and potentially cost-prohibitive if you would have developed the services on your own since becoming a shareholder you have continued obtaining needed services from z therefore we conclude that your investment in x that became z is facilitating the accomplishment of your exempt_activities accordingly based on the foregoing facts and circumstances we rule as follows the income generated from the sale of z stock shall constitute patronage-sourced income which may be excluded from your gross_income when allocated to your patrons through patronage_dividends this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
